                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ROBERT K. DECKER,                                       )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 2:18-cv-00185-WTL-MJD
                                                        )
DAVID LUKENS,                                           )
WILLIAM E. WILSON,                                      )
                                                        )
                              Defendants.               )

                Entry Discussing Defendants’ Motion for Summary Judgment

       Plaintiff Robert K. Decker (“Mr. Decker”), a federal prisoner incarcerated at the Chicago

Metropolitan Correctional Center, alleges that, while he was incarcerated at the United States

Penitentiary in Terre Haute, Indiana, the defendants failed to treat his hepatitis C in violation of

his Eighth Amendment rights.

       Presently pending before the Court is the Motion for Summary Judgment filed by the

defendants on November 16, 2018. Dkt. 28. The defendants’ motion argues that the claims alleged

against them are barred under the exhaustion provision of the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e, that requires a prisoner to first exhaust his available administrative

remedies before filing a lawsuit in court.

       Mr. Decker filed a response to the defendants’ motion for summary judgment arguing that

the administrative remedy process was unavailable to him because he was refused stamps and the

forms necessary to complete his appeal.

                                           I. Standard of Review

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.
56(a). A “material fact” is one that “might affect the outcome of the suit.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court views the facts in the light most favorable to the

non-moving party and all reasonable inferences are drawn in the non-movant’s favor. Ault v.

Speicher, 634 F.3d 942, 945 (7th Cir. 2011).

       “The applicable substantive law will dictate which facts are material.” National Soffit &

Escutcheons, Inc., v. Superior Systems, Inc., 98 F.3d 262, 265 (7th Cir. 1996) (citing Anderson,

477 U.S. at 248). The substantive law applicable to this motion for summary judgment is the

PLRA, which requires that “[n]o action shall be brought with respect to prison conditions under

section 1983 . . . until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e; see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). “[T]he PLRA’s exhaustion

requirement applies to all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Id. at 532 (citation omitted). The requirement to exhaust provides “that no one is entitled

to judicial relief for a supposed or threatened injury until the prescribed administrative remedy has

been exhausted.” Woodford v. Ngo, 548 U.S. 81, 88-89 (2006) (citation omitted). Exhaustion of

available administrative remedies “‘means using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits).’” Id. at 90 (quoting Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). Proper use of the facility’s grievance system

requires a prisoner “to file complaints and appeals in the place, and at the time [as] the prison’s

administrative rules require.” Pozo, 286 F.3d at 1025; see also Dole v. Chandler, 438 F.3d 804,

809 (7th Cir. 2006).
        The “exhaustion requirement is strict. A prisoner must comply with the specific procedures

and deadlines established by the prison’s policy.” King v. McCarty, 781 F.3d 889, 893 (7th Cir.

2015). Exhaustion “is an affirmative defense that a defendant has the burden of proving.” Id.

                                        II. Material Facts

        At all times relevant to his claims, Mr. Decker was incarcerated at Terre Haute Federal

Correctional Facility (“Terre Haute”). The Federal Bureau of Prisons maintains an administrative

remedy policy that is explained to inmates each time they arrive at a new federal prison. Inmates

also have access to the administrative remedy policy in the institutions’ law libraries. All

administrative remedy requests submitted by inmates are logged and tracked in the SENTRY

computer database, a Bureau of Prisons electronic record keeping system.

        To exhaust the administrative remedy process, inmates must complete four steps. First, he

must complete an informal resolution form, referred to as a BP-8. Administrative remedy requests

submitted at the institution level, referred to as BP-9s and identified in the SENTRY database by

the notation “F1” following the remedy identification number, are the second step in the process.

Regional Office submissions, referred to as BP-10s and identified by the notation “R1” following

the remedy identification number, are the third step. Finally, Central Office submissions, referred

to as BP-11s and identified by the notation “A1” following the remedy identification number, are

the final step in the process.

        Pursuant to Program Statement 1130.18 and 28 C.F.R. § 542.15, an inmate has 20 days from

the date of a denial of a BP-9 to appeal that decision through a BP-10 and 30 days from the denial

of a BP-10 to appeal that decision through a BP-11. Dkt. 28-1. These time periods run from the date

the Warden signs the response rather than the date the response is received by the inmate. If the

relevant appeal is not submitted within those respective deadlines, the file is closed and no further
proceedings will be permitted regarding it absent a showing of valid reason for the delay.

       On March 1, 2018, Mr. Decker submitted a BP-9 form regarding the lack of treatment for

 his hepatitis C. The grievance was assigned Remedy Number 932439-F1. An explanation was

 provided to Mr. Decker in response and the grievance was closed on March 8, 2018. The

 defendants have no record of receiving either a BP-10 or BP-11 form associated with this

 remedy number. Dkt. 28-1.

       Because BOP policy provides that an inmate has 20 days from the date of denial of a BP-

 9 to appeal, Mr. Decker had through March 28, 2018, in which to file a BP-10.

       Mr. Decker does not dispute that he failed to timely submit a BP-10 form. In his amended

 complaint he explained that he received the response to his BP-9 on March 17, 2018. On that

 same date he requested a BP-10 form from his counselor, Mr. Wasson, who told Mr. Decker

 that he did not have any BP-10 forms.

       On April 6, 2018, Mr. Decker received a BP-10 form from Mr. Williams, but he was not

 able to submit it for two reasons. First, he had been denied stamps by Mr. Royer. Second,

 because the BP-10 was now late, he required an additional form to excuse the late filing. He

 requested that form from his new unit manager, Mr. Dodge, who denied the request. On April

 17, 2018, Mr. Decker was able to purchase stamps from the commissary after receiving funds

 from a family member. He did not complete the remedy process because he did not have the

 required form for filing a late BP-10. Dkt. 15.

       Although the amended complaint was not sworn, Mr. Decker submitted an affidavit on

 December 11, 2018, in which he swore under penalty of perjury that the amended complaint’s

 description of his attempts to exhaust his administrative remedies was true. Dkt. 32.

       The defendants submitted new evidence with their reply to support their argument that

 Mr. Decker had money in his trust account to purchase stamps and therefore did not need to rely
 on Mr. Royer to provide stamps. They also stated that Mr. Decker could have requested stamps

 from numerous prison officials who visited his unit during the time he had to appeal the response

 to his BP-9 form. Dkt. 35.

       Mr. Decker then filed an additional sworn statement attesting that: 1) he was unaware he

 had received money from his family because inmates housed in the Special Housing Unit (SHU)

 are not notified when money is received, 2) he was unable to purchase anything from

 commissary until April 11, 2018, well after his time to appeal the BP-8 response has expired,

 3) he is only allowed to receive stamps from his unit manager and his unit manager refused to

 supply him with stamps, and 4) his requests for a form excusing his late filing were denied.

 Dkt. 42.

                                         III. Discussion

       The defendants argue that Mr. Decker failed to complete the administrative remedy

process. They further argue that the process was available to Mr. Decker because he filed BP forms

in other grievance proceedings between the time the warden responded to his BP-9 and the time

Mr. Decker had to appeal that response. But the one filing between Mr. Decker’s receipt of the

response on March 17, 2018, and the expiration of his time to appeal on March 28, 2019, was a

BP-9 filed on March 28, 2019. Dkt. 28-6, p. 10. But BP-9 forms are filed at the facility and do not

require stamps. There is no evidence Mr. Decker filed a BP-10 during the time to appeal.

       Mr. Deckers’ sworn affidavits contradict the defendants’ allegations that the administrative

remedy process was available to him. “Exhaustion is not required when the prison officials

responsible for providing grievance forms refuse to give a prisoner the forms necessary to file an

administrative grievance.” Hill v. Snyder, 817 F.3d 1037, 1041 (7th Cir. 2016). It is disputed

whether Mr. Decker had access to a BP-10 form during the window to appeal and, once he obtained
the form, whether he ever received the form necessary to show good cause for filing the BP-10

late.

        In sum, there remain disputes of material fact concerning 1) when Mr. Decker received the

BP-9 response, 2) whether he had access to a BP-10 form before his time to appeal expired, 3)

whether he had access to a form excusing a late appeal, and 4) whether he had access to stamps,

either through commissary or upon request from prison officials. Some if not all of the factual

disputes must be resolved at a Pavey hearing.

                                          IV. Conclusion

        Construing the facts in the light most favorable to Mr. Decker as the non-movant, the

defendants have not demonstrated that there is no genuine issue as to any material fact and that

they are entitled to judgment as a matter of law. Accordingly, the motion for summary judgment,

dkt. 28, is denied.

        The defendants shall have through April 16, 2019, in in which to notify the Court in

writing that they have either abandoned their affirmative defense of exhaustion or request a hearing

to resolve the factual disputes detailed above.

        IT IS SO ORDERED.



Date: 3/26/2019


Distribution:

ROBERT K. DECKER
51719-074
MARION - USP
MARION U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 1000
MARION, IL 62959
Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov
